HOLLOWAY, Circuit Judge
(dissenting) :
I respectfully dissent.
It is true that testamentary disposition and the rights to succession of property within the jurisdiction of a state are determined by its law and may be regulated, conditioned or abolished by state law. Here, however, the question is whether the disclaimer was a “transfer” within the meaning of § 67(d) (2) of the Bankruptcy Act, 11 U.S.C.A. § 107(d)(2). While the majority opinion recognizes that federal law is controlling as to the meaning of “transfer,” it nevertheless concludes because of intent of the Colorado legislature that a disclaimer filed within the six months’ period would not operate as a transfer, see 1965 Perm.Supp., C.R.S.1963, 153-5-43(2) (a), and because of the relation back provision, that there was no transfer alleged in violation of § 67(d)(2). While the case is not free from doubt, I cannot agree.
To me the question is not one of the nature or extent of rights in property or of devolution of property — matters that state law decides. It is simply whether some power or right recognized by state law was exercised so as to amount to a “transfer” within the broad meaning of the term provided by federal law in § 1(30) of the Act, 11 U.S.C.A. § 1(30). That definition was broadly drawn to include a sale “. . . and every other and different mode, direct or indirect, of disposing of or parting with property or with an interest therein or with the possession thereof . . . .” All technicality and narrowness of meaning were precluded and the word was used in its most comprehensive sense to include every means by which property could pass from the ownership and possession of another. See Pirie v. Chicago Title & Trust Co., 182 U.S. 438, 444, 21 S.Ct. 906, 45 L.Ed. 1171.
The Colorado statute recognizes that there is a limited power in the disclaim-ant to control the passing of his interest in the property during the six months’ period after the will is admitted to probate, as well as later. And if the right of disclaiming is then exercised “. . . such property or beneficial interest so disclaimed shall pass . ” as if he had predeceased the decedent, unless the will provides otherwise. See § 153-5-43(2)(a). Thus under state law there is a power which seems to me to be a “mode, direct or indirect,” of disposing or parting with his interest in the property and hence a transfer.
Moreover, the provision of C.R.S.1963, 153-5-43(5) that a disclaimer made after the six months’ period “shall be construed as an assignment . . . ” is not persuasive to me. Again, we are not concerned with the characterization used in state law but with the meaning of “transfer” as defined in the Bankruptcy Act. What constitutes a transfer “ . . .is necessarily a federal question, since it arises under a federal statute intended to have uniform application throughout the United States.” McKenzie v. Irving Trust Co., 323 U.S. 365, 369-370, 65 S.Ct. 405, 408, 89 L.Ed. 305.
Nor do I feel that the Colorado retro-activity provision concerning this disclaimer made within the six-months’ period should change the result. See § 153-5-43(2)(a). In a case brought under the federal statute providing for avoidance of fraudulent transfers we should not deny relief because of the state provision on relation back. Cf. In re Kalt’s Estate, 16 Cal.2d 807, 108 P.2d 401, 403.